Attachment to Advisory Action
1.   Applicant’s amendment filed on February 24, 2022 has been fully considered. The amendment has been filed and considered under AFCP 2.0. The Examiner-initiated interview with Joseph H. Herron was conducted on February 28, 2022 to discuss the current amendment and the reasons said amendment would not overcome all of the rejections in the most recent final Office action.

2.  Specifically, instant claim 1 has been amended to include a limitation of instant claim 5, i.e. the coloring agent being an inorganic pigment and/or organic pigment present in amount of from 0.1 to 3.0 parts by mass based on 100 parts by mass of the olefin-based thermoplastic elastomer constituting the expanded beads. 
However, Chiba et al (US 2014/0097389) discloses the coloring agent being present in amount of 5 pbw or less or 1 pbw or less ([0058]).
Further, amending claim 1 by introducing the limitations of the dependent claim 5 changes the scope of the amended claim 1 and the scope of claims dependent on the amended claim 1, and thereby would require further consideration and/or search. Furthermore, a new claim 13 has been added which would further require a new prior art search.
3.  Therefore, the amendment has been fully considered but is not entered.
4. The amendment is not entered, thus rendering Applicant’s arguments moot.

5. In addition, with respect to Applicant’s arguments regarding the rejection of Claims 1, 5-11 under 35 U.S.C. 103 as being unpatentable over Chiba et al (US 2014/0097389) Wakikawa (JP2011184574, based on machine English translation) and Oikawa et al (US 2016/0009888), as evidenced by Sato et al (US 4,366,263) and INFUSE 9530 flyer (2011, submitted in IDS on 04/23/21) and of Claims 1, 5-11 under 35 U.S.C. 103 as being unpatentable over Chiba et al (US 2014/0097389) in view of Wakikawa (JP2011184574, based on machine English translation) and Akimaru et al (JP2008266589, based on machine English translation), as evidenced by Sato et al (US 4,366,263) and INFUSE 9530 flyer (2011, submitted in IDS on 04/23/21),
it is noted that:
1) though Chiba et al does not disclose the ethylene copolymer being a multi-block copolymer of a polyethylene block and an ethylene/alpha-olefin, specifically ethylene/octene, block having MFR of 2-10 g/10 min, flexural modulus of 10-50 MPa,
the secondary reference of Wakikawa was applied for the teachings of that.
Chiba et al does not limit the used polyolefins to polypropylenes only, and does not mention said polyolefins having flexural modulus of 800-1600 MPa, as argued by Applicant.  Chiba et al teaches the used polymers being olefin-based elastomers as well ([0056], [0057]).
2) Even though “the average surface layer membrane thickness” of instant invention was measured by a method that is not exactly the same as that used by Chiba et al, the surface layer of the expanded beads of instant invention is still an outer layer that
“prevents the cells in the vicinity of the expanded beads surface from being broken” ([0016] of instant specification), i.e. an outer layer used for protection purposes, similarly to that used by Chiba et al.
Sato et al discloses expanded polyethylene particles having an inner cellular core and an outer skin, wherein the outer skin is specified as being thick  (Abstract). The photograph of Fig. 17 of Sato et al shows the thickness of the surface outer skin layer being thicker than the cell membrane inside the bead and having thickness of 15 micron (Fig. 17, col. 28, lines 28-40). The photograph presented on Fig. 17 of Sato et al shows that the outer skin layer of the bead appears to be the surface layer of the cells located close to the vicinity of the bead. 
Therefore, as evidenced by Sato et al, the cover layer of Chiba et al having the thickness of 3-50 micron, will intrinsically and necessarily be a surface layer membrane of the cells that are located close to vicinity of the beads of Chiba et al as well.
Given the cover layer of the beads of Chiba et al is having the thickness of as low as 3 micron, therefore, that value of thickness appears to be the thinnest part of that layer, and corresponding to the thinnest part of the surface layer membrane as determined in instant specification ([0017] of instant specification).
It is further noted that Sato et al is an evidence reference, used for evidence purposes only. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

3) The average cell diameter of the beads is preferably 40-250 micron ([0068]) and cover layer thickness is preferably 5-50 micron ([0061]). Thus, the cell diameter of the beads is obviously larger than the cover layer thickness.  Given the average cell diameter is 40 micron and the cover layer thickness is 5 micron, i.e. the lower limits in Chiba et al having an average cell diameter of the beads of preferably 40-250 micron, cover layer thickness of preferably 5-50 micron would be reasonably expected to have the ratio of “b”/”a” in the range of 5-15, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). 
Though Chiba et al does not exemplifiy the expanded beads having the ratio of the average cell diameter to cover layer thickness of 5-15, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be 

4) Though Chiba et al in view of Wakikawa do not explicitly recite the property of when an average cell membrane thickness Tm is defined as (c), a ratio (c/a) of (c) to the average surface layer membrane thickness (a) is 0.3 or more and less than 0.8,
       a) since an average cell membrane thickness Tm is calculated in instant specification  according to the following equation:

    PNG
    media_image1.png
    25
    197
    media_image1.png
    Greyscale

Wherein 
    PNG
    media_image2.png
    24
    22
    media_image2.png
    Greyscale
 is an apparent density of the expanded beads (g/cc) and 
    PNG
    media_image3.png
    15
    23
    media_image3.png
    Greyscale
 is a density of the TPO and b is an average cell diameter in micron ([0019] of instant specification);

      b) given in the beads of Chiba et al in view of Wakikawa the average cell diameter is 250 micron (“b”) and the cover layer thickness is 25 micron (“a”), the density of INFUSE 9530 is 887 kg/m3 and density of the expanded beads is 100 kg/m3 (since the preferable range as cited by Chiba et al is 15-110 kg/3 as in [0066]), therefore,
Tm = 250x [(1-100/887)-1/3 -1]
Tm = 250 x 0.04=10.4
Since Tm is defined as “c”, therefore, c/a = 10.4/25 =0.42.

      c) given in the beads of Chiba et al in view of Wakikawa the average cell diameter is 250 micron (“b”) and the cover layer thickness is 25 micron (“a”), the density of Chiba et al is 15-110 kg/3 as in [0066]), therefore,
Tm = 250x [(1-80/887)-1/3 -1]
Tm = 250 x 0.03=7.5
Since Tm is defined as “c”, therefore, c/a = 7.5/25 =0.3.

     d) given in the beads of Chiba et al in view of Wakikawa the average cell diameter is 50 micron (“b”) and the cover layer thickness is 5 micron (“a”), the density of INFUSE 9530 is 887 kg/m3 and density of the expanded beads is 80 kg/m3 (since the preferable range cited by Chiba et al is 15-110 kg/3 as in [0066]), therefore,
Tm = 50x [(1-80/887)-1/3 -1]
Tm = 50 x 0.03=1.5
Since Tm is defined as “c”, therefore, c/a = 1.5/5 =0.3.

      e) Thus, based on the exemplified calculations, the expanded beads of Chiba et al in view of Wakikawa having an average cell diameter of the beads of preferably 40-250 micron ([0068]), cover layer thickness of preferably 5-50 micron ([0061]), density of the expanded beads preferably of 15-110 kg/m3 and INFUSE 9530 as the ethylene copolymer elastomer, would be reasonably expected to have the ratio of “c”/”a” in the range of 0.3-0.8, as claimed in instant invention, as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

5)  Further, Wakikawa (JP2011184574, based on machine English translation), Oikawa et al (US 2016/0009888), and Akimaru et al (JP2008266589, based on machine English translation) are secondary references each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

6. It is further noted that instant specification does not provide a sufficient evidence of unexpected results of the expanded beads as claimed in instant invention, since the expanded beads of both inventive and comparative examples of instant invention show the properties, including b/a and c/a ratios, surface layer thickness, cell diameter, xylene insoluble fraction, falling within the respective claimed ranges (Table 2 of instant specification).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764